Citation Nr: 1326738	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  05-33 859	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disability. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to November 20, 2012. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  A RO hearing was held in December 2005; a transcript of the hearing is associated with the claims file.  In October 2012, these matters were remanded for additional development.  


FINDING OF FACT

On April 26, 2013, prior to the promulgation of a decision in the appeals, the Board received notification from the Veteran in writing that he intended to withdraw his appeals seeking service connection for a right foot disability and a TDIU rating; there is no question of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

Regarding the claims of service connection for a right foot disability and a TDIU rating, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, given the Veteran's expression of intent to withdraw his appeals, further discussion of the impact of the VCAA on these matters is not necessary.

Legal  Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement received on April 26, 2013, the Veteran indicated that he wished to withdraw his appeals seeking service connection for a right foot disability and a TDIU rating.  Hence, there is no allegation of error or fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeals must be dismissed.


ORDER

The appeals seeking service connection for a right foot disability and a TDIU rating are dismissed.




		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


